Norval, C. J.
This is an appeal from an order confirming a sale of real estate. That the notice of sale did not state the amount due on the decree, did not invalidate the sale. This has been expressly held by this court. Stratton v. Reisdorph, 35 Nebr., 314; Amoskeag Savings Bank v. Robbins, 53 Nebr., 776.
The remaining point — that the property was appraised at a sum greatly less than its actual value — can not be reviewed, because the bill of exceptions does not purport to contain all the evidence adduced on the hearing. Neither in the caption nor in the certificate of allowance thereof, is it stated that the bill contains all the evidence in the case. It is merely recited in the caption that a certain affidavit embraced in the bill has been embodied as evidence by defendant. Whether other evidence was or was not adduced does not appear.
The order appealed from is accordingly
Affirmed.